Citation Nr: 1515468	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-41 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986 and May 1990 to August 1991 with additional unverified service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the case in August 2012.

The August 2012 Board remand erroneously failed to address the issue of service connection for a right knee disability.  Although this issue was not listed on the front of the Veteran's VA Form 9, he clearly identifies and discusses the issue and indicates an intent to continue his appeal on the same VA Form 9.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011).  As such, this issue is still before the Board.

In a November 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for a mood disorder and left forearm lipoma and to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  These grants of service connection and TDIU considered to be full grants of the benefits on appeal for those claims.  The psychiatric, left forearm lipoma, and TDIU appeals are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed right ear hearing loss is likely the result of his active service.

CONCLUSION OF LAW

Right ear hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for right ear hearing loss is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was afforded a VA audiological examination in July 2011.  The examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  She noted the Veteran's inservice noise exposure and linked his tinnitus and left ear hearing loss to this noise exposure.  She essentially concluded that the Veteran's right ear hearing loss was not related to service because there was no loss in right ear hearing acuity in service as there was for the left ear.  However, the Board's review of the service treatment records show some changes in hearing acuity for the right ear at 3000Hz and 4000Hz from his 1982 entrance audiogram to ones performed in January 1989 and June 1991.  Her positive opinion for the left ear seems to imply that if inservice changes had been present for the right ear, she would also have linked the current right ear hearing loss to service.

A Remand to obtain an adequate opinion on the etiology of the Veteran's right ear hearing loss has been considered.  However, the Veteran is service connected for left ear hearing loss based on his same inservice noise exposure.  In light of this, as well as the examiner's implication, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right ear hearing loss is also related to his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

The AOJ issued a supplemental statement of the case (SSOC) for the right knee claim in November 2014.  This SSOC was sent to an address in Centerville, Ohio, and returned with a note that the Veteran no longer lived at that address.  The Veteran's electronic claims file indicates that his current address is in Dayton, Ohio.  On remand, the AOJ must resend the November 2014 SSOC to the updated address.

The Veteran has also not been afforded a VA examination to address the etiology of his claimed right knee disability, despite VA treatment records showing a current right knee diagnosis and a June 1988 service treatment record showing a twisted right knee.  The Board finds that a VA examination is necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send a copy of the November 2014 supplemental statement of the case to the Dayton, Ohio address included in the Veteran's electronic claims file.  If this copy of the supplemental statement of the case is also returned as undeliverable, the AOJ should attempt to obtain a current mailing address and/or contact information, to include by contacting the Veteran's representative and the United States Postal Service.  The AOJ should also attempt to contact the Veteran at any phone numbers or contact points of record in order to obtain a current mailing address and/or other contact information.  If the AOJ is unable to obtain the Veteran's current contact information, this should be noted in the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address his right knee disability.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.

The examiner should identify each of the Veteran's current right knee disorder and state whether it is at least as likely as not (a 50 percent probability or greater) that any of these disorders was caused or aggravated by active service, including the June 1988 right knee MCL strain.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim for service connection for a right knee disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran (at his current address) and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


